Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 1 of 17 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

   MAX WEISS,                                          Case No:

            Plaintiff,
                                                       JURY TRIAL DEMANDED
            v.

   JERNIGAN CAPITAL, INC., JOHN A.
   GOOD, MARK O. DECKER, JAMES
   DONDERO, HOWARD A. SILVER,
   HARRY J. THIE, and REBECCA OWEN,

            Defendants.

       Plaintiff Max Weiss (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                   NATURE OF THE ACTION

       1.        This is an action against Jernigan Capital, Inc. (“Jernigan” or the “Company”) and

its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)

and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in




                                                 1
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 2 of 17 PageID #: 2




connection with the proposed acquisition (the “Proposed Transaction”) of Jernigan by affiliates of

NexPoint Advisors, L.P. (“NexPoint Advisors”). 1

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by

the SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company maintains facilities in New York

and the greater New York City area. 2

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
  On August 3, 2020, the Company entered into an agreement and plan of merger (the “Merger
Agreement”) with Jernigan Capital Operating Company, LLC (the “Operating Company”),
NexPoint RE Merger, Inc. (“Parent”) and NexPoint RE Merger OP, LLC (the “Parent OP,”
together with Parent, “NexPoint”).
2
  See Jernigan Capital, Featured Time-Lapse Properties, https://jernigancapital.com/properties/
(last visited Sept. 2, 2020).

                                                  2
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 3 of 17 PageID #: 3




                                           PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Jernigan common

stock.

         7.    Defendant Jernigan is a self-storage REIT that “invests primarily in new or

recently-constructed and opened self-storage facilities located predominately in dense urban

submarkets within the top 50 United States metropolitan statistical areas.” The Company is

incorporated in Maryland. The Company’s common stock trades on the New York Stock

Exchange (“NYSE”) under the ticker symbol, “JCAP.”

         8.    Defendant John A. Good (“Good”) is Chairman of the Board and the Chief

Executive Officer (“CEO”) of the Company.

         9.    Defendant Mark O. Decker (“Decker”) is a director of the Company.

         10.   Defendant James Dondero (“Dondero”) is a director of the Company. Defendant

Dondero is the founder and president of NexPoint Advisors.

         11.   Defendant Howard A. Silver (“Silver”) is a director of the Company.

         12.   Defendant Harry J. Thie (“Thie”) is a director of the Company.

         13.   Defendant Rebecca Owen (“Owen”) is a director of the Company.

         14.   Defendants Good, Decker, Dondero, Silver, Thie, and Owen are collectively

referred to herein as the “Individual Defendants.”

         15.   Defendants Jernigan and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

   A. Background of the Company and the Proposed Transaction

         16.   Jernigan is a real estate investment trust that provides debt and equity capital to



                                                3
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 4 of 17 PageID #: 4




private developers, owners and operators of self-storage facilities, with a view to own the facilities

that Jernigan finances. Jernigan invests in facilities that are “largely vertical (three to ten floors),

100% climate controlled and technologically adapted buildings,” which are referred to as

“Generation V facilities.”

       17.     According to Jernigan’s 10-Q filed with the SEC on August 7, 2020, Jernigan’s

stated business objective has been to “deliver attractive risk-adjusted returns by investing in new

Generation V self-storage facilities, primarily in urban submarkets.” To that end, a majority of

Jernigan’s investments to date have been “first mortgage loans to finance ground-up construction

of and conversion of existing buildings into new Generation V self-storage facilities.” Jernigan

expects to receive a fixed rate of interest on amounts loaned to develop these facilities and “up to

a 49.9% interest in the positive cash flows from operations, sales and/or refinancings of self-

storage facilities[.]” Jernigan has disclosed that it “typically receive[s] a right of first refusal, or

ROFR, to acquire the self-storage facility upon sale” and that it “intend[s] to acquire 100%

ownership of a substantial majority of the self-storage facilities that [Jernigan has] financed either

through the exercise of ROFRs or through privately negotiated transactions with [Jernigan’s]

investment counterparties[.]”

       18.     On August 3, 2020, Jernigan issued a press release announcing that it had entered

into a definitive merger agreement with an affiliate of NexPoint Advisors under which it would be

acquired in an all-cash transaction.

       19.     Under the terms of the agreement, holders of Jernigan’s common stock and holders

of units of operating company interests in Jernigan Capital Operating Company, LLC would

receive $17.30 per share/unit in cash. Holders of Jernigan’s Series B preferred stock would receive

cash equal to $25.00 per share plus all accrued dividends (whether or not authorized or declared)



                                                  4
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 5 of 17 PageID #: 5




up to, but excluding, the date the merger is consummated.

       20.    NexPoint and their affiliates collectively beneficially own all of the issued and

outstanding shares of series A preferred stock of the Company.

       21.    The press release announcing the Proposed Transaction states, in pertinent part:

         Jernigan Capital to be Acquired by a NexPoint Advisors, L.P. Affiliate for
                           $17.30 per Share in an All Cash Deal

       August 03, 2020 08:00 AM Eastern Daylight Time

       MEMPHIS, Tenn.--(BUSINESS WIRE)--Jernigan Capital, Inc. (NYSE: JCAP)
       (“JCAP” or the “Company”), an owner of self-storage facilities and a leading
       capital partner for self-storage entrepreneurs nationwide, today announced that it
       has entered into a definitive merger agreement with an affiliate of NexPoint
       Advisors, L.P. (together “NexPoint”) under which it will be acquired by NexPoint
       in an all-cash transaction valued at approximately $900 million, including debt and
       preferred stock to be assumed or refinanced (the “Merger Agreement”). The
       agreement has been unanimously approved by the Company’s Board of Directors.
       The transaction was recommended to the Company’s Board of Directors by a
       Transaction Committee consisting of all directors (other than Jim Dondero, founder
       and President of NexPoint) established to evaluate the transaction.

       Under the terms of the Merger Agreement, holders of JCAP’s common stock and
       holders of units of operating company interests in Jernigan Capital Operating
       Company, LLC will receive $17.30 per share/unit in cash. This represents a 30%
       premium over the 90-day volume-weighted average share price ending July 31,
       2020 and a 23% premium over the July 31, 2020 closing share price. Holders of the
       Company’s Series B preferred stock will receive cash equal to $25.00 per share
       plus all accrued dividends (whether or not authorized or declared) up to, but
       excluding, the date the merger is consummated.

       “Since our initial public offering in March of 2015, we have built from the ground
       up a best in class portfolio of newly constructed Generation V self-storage facilities
       in some of the best submarkets in the United States, along with a development
       platform that is the first of its kind in our sector,” said John Good, JCAP’s Chief
       Executive Officer and Chairman. “We believe this transaction with NexPoint
       validates the quality of the portfolio of self-storage properties and the corporate
       platform we have built and accomplishes the goal of maximizing value for our
       stockholders during a very difficult time for all of us. We are certain today’s
       announcement is in the best interests of all of JCAP’s stakeholders.”

       “NexPoint has long admired and supported Jernigan Capital’s unique self-storage
       business model and platform,” added Jim Dondero, NexPoint’s founder and


                                                5
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 6 of 17 PageID #: 6




       President. “We plan to build on this vision as a private company, maintaining
       unparalleled asset quality and continuing the current growth trajectory. With our
       combined expertise, scale and financial strength, we are well positioned to execute
       this vision and further expand the Company’s national footprint.”

       The transaction, which is currently expected to close in the fourth quarter of 2020,
       is subject to customary closing conditions, including the approval of JCAP’s
       stockholders, who will vote on the transaction at a special meeting on a date to be
       announced. The transaction is not contingent on receipt of financing by NexPoint.
       Under the Merger Agreement, Jernigan Capital will discontinue its regular
       quarterly dividends.

       Jefferies LLC is serving as exclusive financial advisor, and King & Spalding is
       serving as legal advisors to Jernigan Capital. Raymond James and KeyBanc Capital
       Markets are serving as financial advisors, and Winston & Strawn LLP is serving as
       legal advisors to NexPoint.

       As a result of today’s announcement, the Company does not expect to host a
       conference call and webcast to discuss its financial results for the quarter ended
       June 30, 2020 but will announce earnings after the market close on August 6, 2020.

       About Jernigan Capital, Inc.

       Jernigan Capital is a New York Stock Exchange-listed real estate investment trust
       (NYSE: JCAP) that provides debt and equity capital to private developers, owners
       and operators of self-storage facilities with a view to eventual outright ownership
       of facilities the Company finances. Our mission is to maximize shareholder value
       by accumulating a multi-billion dollar investment portfolio consisting of the
       newest, most attractive and best located self-storage facilities in the United States
       through a talented and experienced team demonstrating the highest levels of
       integrity, dedication, excellence and community.

       About NexPoint Advisors, L.P.

       NexPoint Advisors, L.P. (“NexPoint”) is a registered investment adviser to a suite
       of funds and investment offerings, including a closed-end fund, a business
       development company, an interval fund, and various real estate vehicles. NexPoint
       is part of a multibillion-dollar global alternative investment platform. For more
       information visit www.nexpointgroup.com.

       22.     On August 20, 2020, Defendants caused to be filed with the SEC a Preliminary

Proxy Statement on Schedule 14A (the “Proxy Statement”) in connection with the Proposed

Transaction.



                                                6
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 7 of 17 PageID #: 7




    B. The Proxy Statement Contains Materially False and Misleading Statements and
       Omissions

        23.      The Proxy Statement, which recommends that Jernigan shareholders vote in favor

of the Proposed Transaction, omits and/or misrepresents material information concerning: (i)

Jernigan’s financial projections; (ii) the financial analyses performed by Jernigan’s financial

advisor, Jefferies LLC (“Jefferies”), in connection with its fairness opinion; (iii) potential conflicts

of interest involving Jefferies; and (iv) the sales process leading up to the Proposed Transaction.

        24.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the

Mergers; (ii) Reasons for the Mergers; (iii) Opinion of our Financial Advisor; and (iv) Financial

Projections.

        25.      Plaintiff may seek to enjoin the anticipated shareholder vote on the Proposed

Transaction unless and until the material misstatements and omissions (referenced below) are

remedied. Unless remedied, Jernigan shareholders will be forced to make a voting decision on the

Proposed Transaction without full disclosure of all material information. In the event the Proposed

Transaction is consummated, Plaintiff seeks to recover damages resulting from Defendants’

misconduct.

              1. Material Omissions Concerning Jernigan’s Financial Projections

        26.      The Proxy Statement omits material information concerning Jernigan’s financial

projections.

        27.      According to the Proxy Statement, the Company’s management prepared and

provided the Company’s projections to the Board on a consolidated basis for 2020 through 2024,

which was used by Jefferies in connection with its fairness opinion (the “Projections”).

        28.      The Proxy Statement, however, fails to disclose the following concerning the


                                                  7
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 8 of 17 PageID #: 8




Projections: (1) all line items used to calculate: (i) owned net operating income, (ii) EBITDA, (iii)

net income, (iv) unlevered free cash flow, and (v) funds from operations; and (2) a reconciliation

of all non-GAAP to GAAP metrics.

       29.     The disclosure of the aforementioned projected financial information is material

because it would provide Jernigan shareholders with a basis to project Jernigan’s future financial

performance and would allow shareholders to better understand the financial analyses performed

by the Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by Jernigan and its financial advisor, the Company’s

shareholders are also unable to determine how much weight, if any, to place on the Company’s

financial advisor’s fairness opinion in determining whether to vote for or against the Proposed

Transaction.

       30.     When a company discloses non-GAAP financial metrics in a Proxy Statement that

were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 3



3
 Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-


                                                 8
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 9 of 17 PageID #: 9




       31.      Accordingly, in order to cure the materially misleading nature of the

aforementioned financial projections, Defendants must provide a reconciliation table of the

aforementioned non-GAAP metrics to their most comparable GAAP metrics. Defendants must

also disclose the line item projections that were used to calculate these metrics. Such projections

are necessary to make the non-GAAP projections included in the Proxy Statement not misleading.

       32.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Jernigan shareholders.

             2. Material Omissions Concerning Jefferies’s Financial Analyses

       33.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Jefferies.

       34.      With respect to Jefferies’s “Selected Public Company Analysis” and “Selected

Precedent Transactions Analysis,” the Proxy Statement fails to disclose the individual multiples

and financial metrics for the companies and transactions observed by Jefferies in its analyses.

       35.      The Proxy Statement fails to disclose the following concerning Jefferies’s “Net

Asset Value Analysis”: (1) the cash flow for owned properties and development investments and

all underlying line items, as used in the analysis; (2) the projected fair value of development

investments; (3) the terminal values used in the analysis; (4) Jefferies’s basis for applying a range

of exit capitalization rates of 5.1% to 5.5% for the Company’s owned and acquired real estate

assets; and (5) the individual inputs and assumptions underlying the discount rates of 9.5% to




speech.html (footnotes omitted) (last visited Sept. 2, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                 9
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 10 of 17 PageID #: 10




 10.8%.

          36.      The Proxy Statement fails to disclose the following concerning Jefferies’s

 “Discounted Cash Flow Analysis”: (1) all line items used to calculate the unlevered free cash

 flows; (2) the individual inputs and assumptions underlying the discount rates ranging from 9.5%

 to 10.8%; and (3) the total debt, preferred equity, cash and cash equivalents.

          37.      With respect to Jefferies’s analysis of premiums paid, the Proxy Statement fails to

 disclose: (1) the transactions observed by Jefferies in its analysis; and (2) the premiums paid in the

 transactions.

          38.      The valuation methods, underlying assumptions, and key inputs used by

 Jefferies in rendering its purported fairness opinion must be fairly disclosed to Jernigan

 shareholders. The description of Jefferies’s fairness opinion and analyses, however, fails to include

 key inputs and assumptions underlying those analyses. Without the information described above,

 Jernigan shareholders are unable to fully understand Jefferies’s fairness opinion and analyses, and

 are thus unable to determine how much weight, if any, to place on them in determining whether to

 vote for or against the Proposed Transaction. This omitted information, if disclosed, would

 significantly alter the total mix of information available to Jernigan shareholders.

                3. Material Omissions Concerning Potential Conflicts of Interest Involving
                   Jefferies

          39.      The Proxy Statement omits material information concerning potential conflicts of

 interest involving Jefferies.

          40.      The Proxy Statement provides the following concerning Jefferies’s prior work for

 the Company, NexPoint, and their affiliates:

          Jefferies has, in the past, provided financial advisory and financing services to the
          Company and has received fees for the rendering of such services. In the two years
          prior to the date of its opinion, Jefferies has received fees in the aggregate amount
          of approximately $2.4 million for the rendering of financial advisory or advisory

                                                   10
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 11 of 17 PageID #: 11




        services to NexPoint. In addition, Jefferies has, in the past, provided financial
        advisory and financing services to a certain affiliate of NexPoint and has received
        $0.4 million in fees for the rendering of such services.

        41.      The Proxy Statement, however, fails to disclose: (1) the specific nature of the

 services Jefferies provided to the Company and the amount of fees it received for rendering such

 services within the two years prior to the date of Jefferies’s opinion; and (2) the timing and nature

 of past services Jefferies provided to NexPoint and Nexpoint Advisors and all their affiliates, as

 well as the compensation it received, in the two years prior to the date of Jefferies’s opinion.

        42.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

 a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

 to place on that analysis.

        43.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to Jernigan shareholders.

              4. Material Omissions Concerning the Sales Process Leading up to the Proposed
                 Transaction

        44.      The Proxy Statement omits material information concerning the sales process

 leading up to the Proposed Transaction.

        45.      The Proxy Statement provides that the Company entered into non-disclosures

 agreements with various parties, including, but not limited to, Party A, Party B, Party C, and Party

 D.

        46.      The Proxy Statement, however, fails to disclose the terms of all non-disclosure

 agreements, including whether such agreements contained standstill provisions with “don’t ask,

 don’t waive” (DADW) provisions (including their time of enforcement) that would preclude


                                                 11
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 12 of 17 PageID #: 12




 interested parties from making superior offers for the Company.

         47.    Without this information, Jernigan shareholders may have the mistaken belief that

 potential buyers are or were permitted to submit superior proposals for Jernigan, when in fact they

 are or were contractually prohibited from doing so. This information is material because a

 reasonable Jernigan shareholder would want to know, prior to voting for or against the Proposed

 Transaction, whether other potential buyers are or were foreclosed from submitting a superior

 proposal.

         48.    The Proxy Statement provides that on May 28, 2020, Party C disclosed to

 Defendant Good “the maximum exchange ratio per share of the Company common stock that Party

 C was willing to consider in connection with the potential merger” with the Company.

         49.    The Proxy Statement, however, fails to disclose the maximum exchange ratio

 presented by Party C and its value.

         50.    On May 12, 2020, the Board approved the formation of a transaction committee to

 consider whether to pursue a strategic transaction with NexPoint or others and to report its

 recommendation to the Company’s Board for approval. The Proxy Statement states, in relevant

 part:

         Given that NexPoint had submitted a proposal and its affiliate, as the Series A
         Preferred stockholder, had elected a director to the Company’s board (James
         Dondero), the board of directors, cognizant of avoiding any potential conflict of
         interest, unanimously approved the formation of a transaction committee of all the
         members of the board of directors other than Mr. Dondero, which we refer to as the
         Transaction Committee. The Transaction Committee, comprised of Mr. Good,
         Mark Decker, Howard Silver, Harry Thie and Rebecca Owen, was authorized to
         consider whether to pursue a strategic transaction with NexPoint or other potential
         parties and to report its recommendation concerning any potential transaction to the
         Company’s board of directors for approval.

         51.    The Proxy Statement, however, fails to disclose the reasons the Board’s transaction

 committee was not apparently authorized to and did not retain its own independent financial and


                                                 12
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 13 of 17 PageID #: 13




 legal advisors.

          52.      The Proxy Statement provides that the Company “did not provide Party D with

 access to the virtual data room [as of June 24, 2020 when the parties entered into a non-disclosure

 agreement] due to the Company’s ongoing discussions with Party C and NexPoint and the

 continued activity by each of Party C, NexPoint and their respective advisors in the virtual data

 room.”

          53.      The Proxy Statement, however, fails to adequately disclose the reasons Defendants

 did not provide Party D with access to the virtual data room as of June 24, 2020 in light of the fact

 the Company had not entered into an exclusivity agreement with NexPoint or Party C at the time.

          54.      The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to Jernigan shareholders.

                                            COUNT I
            For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                     Against All Defendants

          55.      Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

          56.      During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

 which failed to disclose material facts necessary in order to make the statements made, in light of

 the circumstances under which they were made, not misleading, in violation of Section 14(a) of

 the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

          57.      Each of the Individual Defendants, by virtue of his/her positions within the

 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

                                                   13
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 14 of 17 PageID #: 14




 of their names to file and disseminate the Proxy Statement with respect to the Proposed

 Transaction. The Defendants were, at minimum, negligent in filing the materially false and

 misleading Proxy Statement.

        58.     The false and misleading statements and omissions in the Proxy Statement are

 material in that a reasonable shareholder would consider them important in deciding how to vote

 on the Proposed Transaction.

        59.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.

        60.     Because of the false and misleading statements and omissions in the Proxy

 Statement, Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        61.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        62.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the Proxy

 Statement filed with the SEC, they had the power to and did influence and control, directly or

 indirectly, the decision-making of the Company, including the content and dissemination of the

 false and misleading Proxy Statement.

        63.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

 and/or shortly after these statements were issued and had the ability to prevent the issuance of the

                                                 14
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 15 of 17 PageID #: 15




 statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

 company, the Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to the Proxy Statement, and to correct promptly any public statements issued by the

 Company which were or had become materially false or misleading.

        64.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

 or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

 recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, those

 Individual Defendants were directly involved in the making of the Proxy Statement.

        65.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

 Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

 Transaction. The Proxy Statement purports to describe the various issues and information that they

 reviewed and considered—descriptions which had input from the Individual Defendants.

        66.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        67.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s



                                                  15
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 16 of 17 PageID #: 16




 shareholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to the Company’s shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.



 Dated: September 2, 2020                            Respectfully submitted,

                                                     HALPER SADEH LLP

                                                     By: /s/ Daniel Sadeh
                                                     Daniel Sadeh, Esq.
                                                     Zachary Halper, Esq. (to be admitted pro hac
                                                     vice)
                                                     667 Madison Avenue, 5th Floor
                                                     New York, NY 10065
                                                     Telephone: (212) 763-0060
                                                     Facsimile: (646) 776-2600


                                                16
Case 1:20-cv-04118-NGG-CLP Document 1 Filed 09/02/20 Page 17 of 17 PageID #: 17




                                           Email: sadeh@halpersadeh.com
                                                  zhalper@halpersadeh.com

                                           Counsel for Plaintiff




                                      17
